DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
Priority
CONTINUATION
This application is a 35 U.S.C. § 317 application of international application no. PCT/IB2018/054505 filed on June 29, 2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Receipt is acknowledged of papers submitted December 20, 2019 and February 8, 2022 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art in the form of a patent publication that Examiner was able to find during the Examiner’s search was Malkhi et al. (U.S. Patent 2018/0308091, hereinafter referred to as Malkhi).  Malkhi discloses a technique for building agreement among a plurality of servers who receive a transaction from clients (Abstract).  Malkhi discloses the detection of byzantine players who are not participating in generating consensus (0046).  The master service monitors sequencing of a messaging protocol and detects those players that prevent progress.  If Quality-of-Service (QOS) becomes reduced those players that are not contributing to the protocol will have their ratio of transactions reduced (0049).  If necessary those players may be evicted (0051).  Malkhi further discloses the use of an all-to-all messaging protocol (0054) where if a player who does not receive a message may request the message from a relay (0055-0056).  This alleviates the problem described by Malkhi in paragraph 0052 with respect to passive deviation where a single player is stopping the protocol’s progress by simply not 
The closest non patent literature that Examiner was able to find cited in the international examination for PCT/IB2018/054505.  Goldfeder et al. (“Securing Bitcoin wallets via threshold signatures”, June 3, 2014, 11 pages) describes secret sharing and threshold cryptography in order to perform a cryptographic computation as part of producing a group signature in which none of the players actually learns the value of the private key.   In that examination Dikshit et al. (“Efficient Weight Threshold ECDSA for Securing Bitcoin Wallet”, IEEE, December 6, 2016, 9 pages) was also cited.  In reviewing Goldfeder and Dikshit while it would appear that the secret sharing is similar to the process described in the written disclosure of the instant application on pages 10-12 along with its implementation at page 19 line 27 through page 20 line 5 and page 21 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685